Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 1 of 37 PageID 3166




                 IN THE UNITED STATES DISTRICT COURT FOR
             THE MIDDLE DISTRICT OF FLORIDA, ORLANDO DIVISION

     CAMPBELL COUNTY                        DISPOSITIVE MOTION
     AUTO BODY, INC.,
                                            MDL Docket No. 2557
                 Plaintiff,
                                            Case No. 6:14-cv-06018-GAP-EJK
     v.
                                            Originally filed in the
     STATE FARM MUTUAL AUTOMOBILE           Eastern District of Kentucky
     INSURANCE COMPANY, et al.,

                 Defendants.



     CONCORD AUTO BODY, INC.,               DISPOSITIVE MOTION

                 Plaintiff,                 MDL Docket No. 2557

     v.                                     Case No. 6:15-cv-06022-GAP-EJK

     STATE FARM MUTUAL AUTOMOBILE           Originally filed in the
     INSURANCE COMPANY, et al.,             Eastern District of Missouri


                 Defendants.



     QUALITY AUTO PAINTING                  DISPOSITIVE MOTION
     CENTER OF ROSELLE, INC.,
                                            MDL Docket No. 2557
                 Plaintiff,
                                            Case No. 6:14-cv-06012-GAP-EJK
     v.
                                            Originally filed in the
     STATE FARM INDEMNITY                   District of New Jersey
     COMPANY, et al.,


                 Defendants.
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 2 of 37 PageID 3167




     ULTIMATE COLLISION REPAIR, INC.,       DISPOSITIVE MOTION

                 Plaintiff,                 MDL Docket No. 2557

     v.                                     Case No. 6:14-cv-06013-GAP-EJK

     STATE FARM INDEMNITY                   Originally filed in the
     COMPANY, et al.,                       District of New Jersey


                 Defendants.



     LEE PAPPAS BODY SHOP, INC., et al.,    DISPOSITIVE MOTION

                 Plaintiffs,                MDL Docket No. 2557

     v.                                     Case No. 6:14-cv-06019-GAP-EJK

     STATE FARM MUTUAL AUTOMOBILE           Originally filed in the
     INSURANCE COMPANY, et al.,             Eastern District of Virginia

                 Defendants.


              CONSOLIDATED BRIEF IN SUPPORT OF DEFENDANTS’
           MOTIONS TO DISMISS PLAINTIFFS’ TORTIOUS INTERFERENCE
                                  CLAIMS
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 3 of 37 PageID 3168




             In compliance with this Court’s Order of July 14, 2020, Defendants respectfully submit

    this consolidated brief on remand in support of their motions to dismiss, with prejudice, the

    tortious interference claims in the above-captioned cases. 1

                                                 INTRODUCTION
             The state-law tortious interference claims in these five virtually identical Complaints 2

    are before this Court on remand. Although the Eleventh Circuit affirmed this Court’s dismissal

    of all other claims in these actions, it vacated the dismissal of the tortious interference claims

    “on a very narrow group pleading rationale” and remanded for further proceedings, including

    for consideration of other rationales for dismissal. Quality Auto Painting Ctr. of Roselle, Inc.

    v. State Farm Indemn. Co., 917 F.3d 1249, 1274-75 (11th Cir. 2019) (en banc). The Court of

    Appeals expressly distinguished its holding on the group pleading rationale from “a standard-

    issue Twombly-Iqbal determination of the plausibility of the tortious interference claims in

    light of the well-pleaded factual allegations” and stated it was not addressing “whether the

    allegations of tortious interference meet the plausibility standard.” Id.; see also id. at 1276 n.32

    (“We decline to address other possible theories on the basis of which that judgment might have

    been affirmed.”).

             This Court should dismiss these actions for failure to plausibly allege the required

    elements of a tortious interference claim under state law. After the en banc decision in Quality

    Auto Painting, the Eleventh Circuit issued a decision affirming in large part this Court’s

      1
         This brief is filed in support of Defendants’ motions to dismiss filed on February 19 and 20, 2015 in Campbell
    County Auto Body, Inc. v. State Farm Mutual Automobile Insurance Co. (Kentucky), No. 6:14-cv-06018, ECF
    Nos. 75, 76; Concord Auto Body, Inc. v. State Farm Mutual Automobile Insurance Co. (Missouri), No. 6:15-cv-
    06022, ECF Nos. 61, 62; Quality Auto Painting Center of Roselle, Inc. v. State Farm Indemnity Co. (New Jersey),
    No. 6:14-cv-06012, ECF Nos. 36, 37; Ultimate Collision Repair, Inc. v. State Farm Indemnity Co. (New Jersey),
    No. 6:14-cv-06013, ECF Nos. 38, 39; and Lee Pappas Body Shop, Inc. v. State Farm Mutual Automobile
    Insurance Co. (Virginia), No. 6:14-cv-06019, ECF Nos. 38, 39.
       2
         Compl. (“Campbell Compl.”), Campbell Cnty. Auto Body, Inc., No. 6:14-cv-06018, Nov. 5, 2014, ECF No.
    1; Compl. (“Concord Compl.”), Concord Auto Body, Inc., No. 6:15-cv-06022, Nov. 3, 2014, ECF No. 1; Compl.
    (“Quality Compl.”), Quality Auto Painting Ctr. of Roselle, Inc., No. 6:14-cv-06012, Nov. 7, 2014, ECF No. 1;
    Compl. (“Ultimate Compl.”), Ultimate Collision Repair, Inc., No. 6:14-cv-06013, Nov. 7, 2014, ECF No. 1;
    Compl. (Lee Pappas Compl.”), Lee Pappas Body Shop, Inc., No. 6:14-cv-06019, Nov. 7, 2014, ECF No. 1.




                                                            1
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 4 of 37 PageID 3169




    dismissal of Mississippi state-law tortious interference claims in a more-detailed complaint for

    failure to satisfy the Twombly-Iqbal plausibility standard. See Auto. Alignment & Body Serv.,

    Inc. v. State Farm Mut. Auto. Ins. Co., 953 F.3d 707, 731-34 (11th Cir. 2020). A plaintiff’s

    failure to provide allegations to support all elements of a tortious interference claim is grounds

    for dismissal. Here, Plaintiffs fail with respect to each element. Their claims suffer from the

    same (and greater) failings as the dismissed claims in Automotive Alignment, and should be

    dismissed for the same reasons.

           First, under the laws of all four states at issue in the Complaints, a plaintiff attempting

    to state a claim for tortious interference must allege an existing relationship or the reasonable

    expectation of a prospective relationship that the defendant’s wrongful conduct caused the

    plaintiff to lose, and actual damages resulting from the interference. Like most of the plaintiffs

    in Automotive Alignment, however, Plaintiffs here do not allege any existing or reasonably

    expected relationship with which any Defendant interfered or any instance “in which the

    steering actually caused [a] customer to choose a different shop.” Id. at 733. Indeed, unlike

    even the complaint in Automotive Alignment, none of the Complaints here identifies even a

    single prospective customer allegedly subjected to steering.

           Second, all four states also require a tortious interference plaintiff to allege some form

    of improper or unjustified conduct. Again like most of the plaintiffs in Automotive Alignment,

    Plaintiffs here allege only a list of “examples” of statements made by Defendants to their

    insureds—such as that “a particular chosen shop is not on the preferred provider list,” that “the

    shop charges more” and that “these additional costs will have to be paid by the consumer,” and

    that repairs at Plaintiffs’ shops “will take much longer than at other preferred shops” (e.g.,

    Concord Compl. ¶ 101)—none of which are alleged to be false (see, e.g., id. ¶ 102 (conceding

    that repairs will take longer and cost more at Plaintiffs’ shops)). As the Eleventh Circuit held,

    “[t]here is nothing tortious about an insurance company truthfully informing its insureds of the




                                                    2
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 5 of 37 PageID 3170




    consequences of choosing one body shop for repairs over another.” Auto. Alignment, 953 F.3d

    at 734. Even if a particular statement could be construed as misleading, Plaintiffs do not allege

    that all Defendants—or any particular Defendant—made all statements, or even any particular

    statement. Thus, there is no way to tell from the Complaints whether any particular Defendant

    engaged in any tortious conduct towards any Plaintiff. Plaintiffs also fail to allege that any

    damage that their businesses may have suffered was caused by any alleged tortious conduct

    rather than by conduct already deemed legitimate by the Eleventh Circuit.

           Moreover, as explained below in the discussion of the state laws applicable to each

    Complaint, each state at issue has established specific elements for a tortious interference claim

    that must be supported by sufficient factual allegations. As explained in more detail below, no

    Plaintiff has satisfied these obligations. Instead, the Complaints simply provide the kind of

    formulaic “recitals of the elements of [the] cause of action, supported by mere conclusory

    statements,” that are insufficient under Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

           Separate from these Rule 8 deficiencies, because the tortious interference claims all

    purport to be based on alleged misrepresentations by the Defendants, Fed. R. Civ. P. 9(b)

    requires Plaintiffs to allege the circumstances of any alleged misrepresentations with

    particularity, which they have not done.

           Given the Court’s experience with these and similar actions over the last six years and

    the clear and simple grounds for dismissal of the remaining claims, the most efficient course

    would be for the Court to consider and grant Defendants’ motions to dismiss Plaintiffs’

    inadequate tortious interference claims with prejudice.

                                     PROCEDURAL HISTORY

           Plaintiffs filed these actions in November 2014 in district courts in Kentucky, Missouri,

    New Jersey, and Virginia. The Judicial Panel on Multidistrict Litigation transferred the actions

    to this Court for centralized proceedings as part of the previously established MDL In re Auto




                                                    3
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 6 of 37 PageID 3171




    Body Shop Antitrust Litigation, and Defendants moved to dismiss. On June 3, 2015, Magistrate

    Judge Smith entered a Report and Recommendation recommending that the Complaints in all

    five actions be dismissed. See R&R at 1, 59, In re Auto Body Shop Antitrust Litig., No. 6:14-

    md-2557-Orl-31TBS (M.D. Fla. June 3, 2015), ECF No. 69.

             On August 17, 2015, this Court entered orders overruling Plaintiffs’ objections to the

    Report and Recommendation, granting Defendants’ motions to dismiss, and dismissing the

    Complaints without prejudice, except for Plaintiffs’ claims for Quasi-Estoppel, which the

    Court dismissed with prejudice. (See Campbell, ECF No. 129; Concord, ECF No. 77; Quality,

    ECF No. 54; Ultimate, ECF No. 56; Lee Pappas, ECF No. 56.) Defendants raised a number of

    arguments in favor of dismissal of Plaintiffs’ tortious interference claims, 3 but this Court ruled

    on only the “narrow group pleading rationale” discussed by the Eleventh Circuit, finding that

    ground sufficient for dismissal. See Op. & Order at 23-24, In re Auto Body Shop Antitrust

    Litig., No. 6:14-md-2557-Orl-31TBS (M.D. Fla. Aug. 17, 2015), ECF No. 222. The Court

    granted Plaintiffs leave to file amended complaints (see Campbell, ECF No. 129; Concord,

    ECF No. 77; Quality, ECF No. 54; Ultimate, ECF No. 56; Lee Pappas, ECF No. 56.), but

    Plaintiffs instead appealed (see Campbell, ECF No. 131; Concord, ECF No. 79; Quality Auto,

    ECF No. 56; Ultimate, ECF No. 58; Lee Pappas, ECF No. 58), thereby waiving their right to

    amend.

             After granting rehearing en banc and vacating the original panel’s decision in the

    consolidated appeals of these five actions, the Eleventh Circuit issued an opinion affirming in

    part, vacating in part, and remanding. See Quality Auto Painting, 917 F.3d at 1276. The Court

    of Appeals affirmed this Court’s dismissal of Plaintiffs’ federal and state-law antitrust claims

    and state-law claims for unjust enrichment and quantum meruit; however, the court vacated

      3
        See, in Campbell, ECF Nos. 75, 76, 117, 118, 126, and 127; in Concord, ECF Nos. 61, 62, 65, 66, 74, and 75;
    in Quality, ECF Nos. 36, 37, 40, 41, 51, and 52; in Ultimate, ECF Nos. 38, 39, 42, 43, 53, and 54; and in Lee
    Pappas, ECF Nos. 38, 39, 45, 46, 53, and 54.




                                                          4
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 7 of 37 PageID 3172




    the dismissal of Plaintiffs’ tortious interference claims “only on the district court’s stated group

    pleading rationale” and remanded for further proceedings. Id.

                                         LEGAL STANDARD

           To survive a motion to dismiss for failure to state a claim upon which relief can be

    granted under Federal Rule of Civil Procedure 12(b)(6), “a complaint must contain sufficient

    factual allegations to state a claim for relief that is plausible on its face.” Williamson v.

    Travelport, LP, 953 F.3d 1278, 1288 (11th Cir. 2020). Although the court must “accept the

    factual allegations in the complaint as true, construing them in the light most favorable to the

    plaintiff, the allegations must state a claim for relief that is plausible, not merely possible.”

    Quality Auto Painting, 917 F.3d at 1260. “Under this standard, ‘[t]hreadbare recitals of the

    elements of a cause of action, supported by mere conclusory statements, do not suffice,’” id.

    (quoting Iqbal, 556 U.S. at 678), and the “court is not required to credit conclusory allegations,

    unwarranted deductions of facts or legal conclusions masquerading as facts.” Warren Tech.,

    Inc. v. UL LLC, 962 F.3d 1324, 1328 (11th Cir. 2020) (internal quotation marks omitted).

                                              ARGUMENT

           A.      The Campbell Plaintiff fails to state a claim under Kentucky law.

           To state a claim for tortious interference under Kentucky law, a plaintiff must plausibly

    allege (1) a contract or valid business expectancy; (2) the defendant knew of this contract or

    expectancy; (3) the defendant intended to cause the contract to be breached or intentionally

    interfered with the business expectancy; (4) the motive behind the interference was improper;

    (5) causation; and (6) special damages. CMI, Inc. v. Intoximeters, Inc., 918 F. Supp. 1068,

    1079 (W.D. Ky. 1995); Snow Pallett, Inc. v. Monticello Banking Co., 367 S.W.3d 1, 6 (Ky. Ct.

    App. 2012). The sole Kentucky plaintiff here (“Campbell”), fails to meet this standard for

    several reasons.

           First, Kentucky requires that “a party claiming tortious interference must prove the




                                                     5
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 8 of 37 PageID 3173




    existence of specific relationships” with which Defendants interfered. Static Control

    Components, Inc. v. Lexmark Int’l, Inc., 2006 WL 980732, at *1 (E.D. Ky. Mar. 7, 2006)

    (explaining that “a tortious interference claim will fail where the plaintiff only generally refers

    to third party business relationships without identifying any specific existing relationship or

    reasonably expected relationship”); see also Miles Farm Supply, LLC v. Helena Chem. Co.,

    2008 WL 3010064, at *15-16 (W.D. Ky. Aug. 1, 2008) (dismissing tortious interference claim

    where plaintiff failed to identify existing or prospective contractual relationships with which

    the defendant interfered).

           Campbell, however, alleges no facts to plausibly suggest the existence of a specific

    contractual relationship or reasonably certain business expectancy. Indeed, the complaint is

    devoid of allegations identifying a single specific prospective or existing customer relationship

    with which any Defendant purportedly interfered. Instead, Campbell generically alleges that

    all Defendants “steered and attempted to steer” “insureds and/or claimants,” the “public,”

    “customers” and “potential customers.” (Campbell Compl. ¶¶ 104, 133, 134.) But such

    generalized allegations of interference against the community-at-large or unspecified persons

    are insufficient to state a claim for tortious interference as a matter of Kentucky law. See Static

    Control, 2008 WL 980732, at *2 (“In order to state a claim for tortious interference, Lexmark

    must identify each customer who breached the Prebate agreement because of the counterclaim

    defendants’ tortious interference.”). Campbell obviously does not have a reasonable

    expectation of entering into a business relationship with the public at large, and without

    alleging any facts relating to any prospective relationships, it cannot plausibly show that it had

    a reasonable expectation with any particular customer. See Ventas, Inc. v. Health Care

    Property Inv’rs, Inc., 635 F. Supp. 2d 612, 621 (W.D. Ky. 2009) (holding that a valid business

    expectancy exists only where there is a “reasonable likelihood or a probability, not mere

    wishful thinking[,] that a business relationship will come about”).




                                                    6
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 9 of 37 PageID 3174




           Second, Kentucky law requires that Defendants knew about the relationship and

    intended to cause its termination. Snow Pallet, 367 S.W.3d at 6. The complaint, however,

    alleges no facts to support that any Defendant knew of, let alone intended to interfere with, any

    relationships Campbell may have had with unidentified “insureds and/or claimants,” “the

    public,” “customers,” or “potential customers.” (Campbell Compl. ¶¶ 104, 133, 134.)

    Conclusory allegations that all Defendants “knowingly and intentionally” interfered (id. ¶

    133), as alleged here, do not suffice. See Busch v. Wells Fargo Home Mortg. Inc., 2017 WL

    82473, at *9 (E.D. Ky. Jan. 9, 2017) (threadbare conclusions that defendant was aware of

    specific business relationship or expectancy deemed insufficient); Rouse v. Farmer, 2018 WL

    2078030, at *5 (Ky. Ct. App. May 4, 2018) (unpublished) (affirming dismissal for failure to

    allege anything more than “speculation, supposition, and inference” to support elements of

    knowledge and intent).

           Third, Kentucky requires the interference to be “improper.” CMI, 918 F. Supp. at 1080.

    “To demonstrate an improper motive, the plaintiff must show malice or some significantly

    wrongful conduct.” Miles Farm Supply, 2008 WL 3010064, at *15 (internal quotation marks

    omitted). “Unless ‘the interference is malicious or without justification, or is accomplished by

    some unlawful means such as fraud, deceit, or coercion,’ impropriety does not exist.” AMC of

    Louisville, Inc. v. Cincinnati Milacron Inc., 2000 WL 33975582, at *6 (W.D. Ky. Jan. 25,

    2000) (citing Steelvest, Inc. v. Scansteel Serv. Ctr., Inc., 807 S.W.2d 476, 487 (Ky. 1991)); see

    also Henkin, Inc. v. Berea Bank & Trust Co., 566 S.W.2d 420, 425 (Ky. Ct. App. 1978) (“[N]o

    action lies in Kentucky for [tortious interference] unless the inter-meddler employs unlawful

    means, such as fraud, deceit or coercion.”).

           Here, Campbell fails to allege any facts showing that any Defendant lacked justification

    or engaged in unlawful conduct “such as fraud, deceit or coercion.” Campbell alleges that

    Defendants steered “insureds and/or claimants to favored, compliant shops through




                                                   7
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 10 of 37 PageID 3175




     misrepresentation, insinuation, and casting aspersions upon [Campbell’s] business integrity

     and quality.” (Campbell Compl. ¶ 104.) But, as explained in the introduction, the Complaint

     does not provide any basis to conclude that all Defendants—or any particular Defendant—

     made a false or misleading statement. The Eleventh Circuit already held that the failure to

     identify any instance in which an insurer made a false or misleading statement to an insured or

     claimant is fatal to such a claim. Auto. Alignment, 953 F.3d at 734.

            Nor does Campbell allege any facts to support its conclusory allegation that

     Defendants’ conduct was “without justification” such that malice or improper motive may be

     inferred. Kentucky courts hold that “simply attempting to advance one’s own legitimate

     economic interests at the expense of another’s interests does not constitute malice” or other

     wrongful conduct. ATC Distr. Grp., Inc. v. Whatever It Takes Transmission & Parts, Inc., 402

     F.3d 700, 717 (6th Cir. 2005) (citing NCAA v. Hornung, 754 S.W.2d 855, 859 (Ky. 1988)); see

     also Eastern Ky. Res. v. Arnett, 892 S.W.2d 617, 619 (Ky. Ct. App. 1995) (pursuit of legitimate

     interest or right does not amount to impropriety). As the parties financing the repairs (Campbell

     Compl. ¶ 47), each Defendant has a valid economic interest in the efficient and cost-effective

     repair of its insureds’ vehicles and in “truthfully informing its insureds of the consequences of

     choosing one body shop for repairs over another.” Auto. Alignment, 953 F.3d at 734.

            Finally, Campbell fails to plead any facts to satisfy the final elements of causation and

     injury. Campbell provides no facts establishing that any existing or potential customer failed

     to enter into a contract as a result of actions taken by any Defendant, much less as a result of

     any tortious—as opposed to concededly truthful and legitimate—conduct. See Auto.

     Alignment, 953 F.3d at 733 (affirming dismissal of tortious interference claim where plaintiffs

     failed to allege any instance “in which the steering actually caused [a] customer to choose a

     different shop”). Nor does Campbell allege facts to support that any Defendant induced an

     existing customer to breach a contract. The absence of such facts dooms Campbell’s claim.




                                                    8
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 11 of 37 PageID 3176




     See Mountain Motorsports Paving & Constr. LLC v. Yamaha Motor Corp., 2014 WL 5341865,

     *7 (E.D. Ky. Oct. 20, 2014) (dismissing tortious interference claim under Kentucky law where

     plaintiff “[did] not state whether the potential prospects failed to enter or discontinued the

     prospective relation, or whether Yamaha’s actions somehow prevented Mountain from

     continuing the relation,” leaving the court to “speculate as to how the anticipated deal fell

     apart”).

            Moreover, because Campbell’s claim rests on allegations that Defendants made false

     statements with the intention that the listener rely on them, Campbell must plead with the

     specificity required under Rule 9(b). See Lamm v. State St. Bank & Trust, 749 F.3d 938, 951

     (11th Cir. 2014) (explaining that Rule 9(b) applies to claims that sound in fraud); N. Am.

     Catholic Educ. Programming Found. v. Cardinale, 567 F.3d 8, 14 (1st Cir. 2009) (applying

     Rule 9(b) to tortious interference claim based on allegation that the defendants falsely

     represented to third parties that the plaintiff’s partners faced imminent bankruptcy); Borsellino

     v. Goldman Sachs Grp., 477 F.3d 502, 507 (7th Cir. 2007) (applying Rule 9(b) to a tortious

     interference claim based on alleged fraudulent conduct); Puri v. Khalsa, 674 F. App’x 679,

     689 (9th Cir. 2017) (same).

            Rule 9(b) requires a plaintiff to identify “(1) the allegedly fraudulent statement,

     document, representation, or omission made; (2) the time, place, and person responsible for

     each misrepresentation; (3) the manner in which each misrepresentation misled . . . ; and (4)

     what the defendant gained from the alleged fraud.” MidAmerica C2L, Inc. v. Siemens Energy,

     Inc., 2017 WL 1322327, at *4 (M.D. Fla. Apr. 7, 2017); see also Brooks v. Blue Cross & Blue

     Shield of Fla., Inc., 116 F.3d 1364, 1380-81 (11th Cir. 1997) (“in a case involving multiple

     defendants,” Rule 9(b) requires a plaintiff to allege, among other things, “the precise

     statements, documents, or misrepresentations made” (internal quotation marks omitted)).

     Campbell’s complaint falls woefully short of this exacting standard. The Complaint does not




                                                    9
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 12 of 37 PageID 3177




     allege that any Defendant made any particular statement, describe when any statements were

     made or by which person, or allege that any actual or prospective customer was misled.

            B.      The Concord Plaintiff fails to state a claim under Missouri law.

            Plaintiff Concord Auto Body, Inc. (“Concord”) sues under Missouri law for

     Defendants’ supposed interference with “Plaintiff’s valid business relations and prospective

     business relations.” (Concord Compl. ¶ 129.) “To begin,” Concord’s “tortious interference

     claim is inappropriately compound and complicates this Court’s analysis.” BlueLine Rental,

     LLC. v. Rowland, 2020 WL 1915252, at *3 (E.D. Mo. Apr. 20, 2020). Rather than allege

     separate counts for interference with existing business relations and interference with

     prospective business relations, Concord improperly combines the claims into a single count.

            That pleading defect aside, Concord fails to state a claim under either theory. The

     elements of tortious interference with business relations in Missouri are: “(1) a contract or a

     valid business expectancy; (2) defendant’s knowledge of the contract or relationship; (3)

     intentional interference by the defendant inducing or causing a breach of the contract or

     relationship; (4) absence of justification; and, (5) damages resulting from defendant’s

     conduct.” Cmty. Title Co. v. Roosevelt Fed. Sav. & Loan Ass’n, 796 S.W.2d 369, 372 (Mo.

     1990) (en banc). Concord does not identify a single contract, let alone one about which any

     Defendant had knowledge and that was breached as a result of any particular Defendant’s

     allegedly tortious conduct. On that basis alone, any claim for interference with business

     relations fails. See Auto. Alignment, 953 F.3d at 731, 733-34.

            As for prospective business relations, Concord does not identify a single customer or a

     single prospective business transaction that it would likely have obtained had it not been for

     Defendants’ alleged actions. It is incumbent on a Missouri plaintiff to set forth facts sufficient

     to identify specific customers and to establish a concrete business relationship and expectation

     of patronage. General references to “customers” or “members of the public” are not sufficient,




                                                    10
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 13 of 37 PageID 3178




     as “‘mere hope is not enough,’ rather the ‘expectancy must be reasonable and valid under the

     circumstances presented.’” BlueLine Rental, LLC, 2020 WL 1915252, at *3 (“One reason this

     expectancy must be properly pled with factual detail is to evaluate its objective

     reasonableness. . . . [I]f BlueLine had an objective expectation in particular customers or

     particular employees, it must give factual meaning and support to those expectations.”).

     Concord, however, alleges only that the 33 separate Defendants have “steered and attempted

     to steer” unidentified “customers away from Plaintiff” and that Defendants purportedly made

     disparaging statements “to members of the public.” (Concord Compl. ¶ 129.) Concord’s

     allegations are insufficient because “there are no specific customers set out” and “no concrete

     allegations giving rise to a reasonable and valid business relationship.” Vilcek v. Uber USA,

     LLC, 2017 WL 3116155, at *4 (E.D. Mo. July 21, 2017), aff’d, 902 F.3d 815 (8th Cir. 2018)

     (dismissing claims “based on the mere hope that [plaintiffs] will have customers for their taxis

     in the future”).

             Additionally, Concord’s claim fails because Concord has not sufficiently alleged

     absence of justification, which “is an essential element of the claim for interference with

     contract.” NTD I, LLC v. Alliant Asset Mgmt. Co., LLC, 2017 WL 605324, at *9 (E.D. Mo.

     Feb. 15, 2017). The Complaint simply alleges that “[t]here is no justification for Defendants’

     conduct.” (Concord Compl. ¶ 130.) This is “a mere formulaic recitation of the element” and is

     insufficient to state a claim. NTD I, LLC, 2017 WL 605324, at *9; see also Graham v. Hubbs

     Mach. & Mfg., Inc., 2015 WL 851225, at *2 (E.D. Mo. Feb. 26, 2015) (dismissing

     counterclaim that “assert[ed] only conclusory allegations that plaintiff ‘acted without

     legitimate business justification’ and ‘acted out of greed and self-interest’”).

             Taking Concord’s own allegations as true, Defendants had ample justification.

     “Missouri courts have stated that a defendant who has a valid, existing economic interest in a

     contract is justified in inducing its breach, unless the defendant uses improper means to induce




                                                    11
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 14 of 37 PageID 3179




     the breach.” Id. Concord here clearly alleges the existence of Defendants’ respective financial

     interests:
                    Plaintiff has done business at various times over the course of
                    years with the Defendants’ policyholders and claimants by
                    providing to these policyholders and claimants motor vehicle
                    collision repair service. Each Defendant is individually
                    responsible for payment for those repairs for their respective
                    policyholders and claimants.
     (Concord Compl. ¶ 40.)

             In Kruse Concepts, Inc. v. Shelter Mutual Insurance, 16 S.W.3d 734, 738 (Mo. Ct. App.
     2000), the court held that a contractor’s tortious interference claim against its customer’s

     insurance company failed because the defendant insurer “also had an economic interest in the

     amount charged by [the contractor] for the restoration of [the customer’s] home because [it]

     was contractually obligated to pay most of [the customer’s] restoration costs.” The same is true

     here—any alleged “interference” with any business relationship between Plaintiff and any

     (unidentified) insureds would be justified under Missouri law because the Defendants are, by

     virtue of their insurance policies, legally “responsible for payment for [the] repairs for their

     respective policyholders and claimants.” (Concord Compl. ¶ 40.)

             Nor has Concord adequately alleged that Defendants used improper means. “If the

     defendant has a legitimate interest, economic or otherwise, in the contract or expectancy sought

     to be protected, then the plaintiff must show that the defendant employed improper means in

     seeking to further only his own interests.” Nazeri v. Missouri Valley Coll., 860 S.W.2d 303,

     317 (Mo. 1993) (en banc). Plaintiff’s conclusory allegations about Defendants’ purported

     improper means fail to satisfy the pleading standards required under Twombly-Iqbal and

     Eleventh Circuit precedent. No statements or actions by any particular Defendant are identified

     in the Complaint. Instead, the Complaint alleges only the conclusory assertion and sweeping

     generality that Defendants “attempted to steer customers away from Plaintiff through their

     repeated campaign of misrepresentation of facts, failure to verify facts that damage or tend to



                                                   12
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 15 of 37 PageID 3180




     cause damage to the Plaintiff’s business reputations.” (Concord Compl. ¶ 129.) That “mere

     formulaic recitation” of the element of improper means does not provide a factually plausible

     basis for relief. NTD I, LLC, 2017 WL 605324, at *9. The Complaint also makes conclusory

     allegations that Defendants steered “insureds and/or claimants . . . through misrepresentation,

     insinuation, and casting aspersions upon [Plaintiffs’] business integrity and quality.” (Concord

     Compl. ¶ 100). But, as explained in the introduction, Concord’s list of example statements (id.

     ¶ 101) falls short of suggesting that all Defendants—or any particular Defendant—made any

     statement that was false or misleading (much less in a manner that would satisfy Rule 9(b), see

     pp. 9-10, above).

            To the extent Concord’s tortious interference claim is predicated on alleged

     defamation, Concord does not describe the content of any defamatory statements allegedly

     made by any defendant, as required by Missouri law. King v. Union Station Holdings, LLC,

     2012 WL 5351598, at *3 (E.D. Mo. Oct. 30, 2012) (“Under Missouri law, a plaintiff must set

     forth specifically in his/her complaint the words and/or statements which are alleged to be

     defamatory.”). Additionally, any alleged statements regarding “implications of poor quality,

     poor efficiency, poor business ethics and practices, and unreliability” (Concord Compl. ¶ 129)

     are statements of opinion, not fact, and do not support a claim of tortious interference based on

     alleged defamation. See Castle Rock Remodeling, LLC v. Better Bus. Bureau of Greater St.

     Louis, Inc., 354 S.W.3d 234, 244 (Mo. Ct. App. 2011) (affirming dismissal where “the only

     factual statements in Castle Rock’s pleadings were either not defamatory or true” and the Better

     Business Bureau’s “C” rating of plaintiff “was opinion protected by the First Amendment”).

            Lastly, Concord’s conclusory allegation that it “has been damaged by Defendants’

     malicious and intentional actions” (Concord Compl. ¶ 131) is insufficient to allege the element

     of damages. See Camden Cnty. ex rel. Camden Cnty. Comm’n v. Lake of Ozarks Council of

     Local Gov’ts, 282 S.W.3d 850, 861 (Mo. Ct. App. 2009) (holding that “something more than




                                                    13
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 16 of 37 PageID 3181




     a general conclusory allegation of loss” is required to state a claim).

            C.      The Quality and Ultimate Plaintiffs fail to state a claim under New Jersey
                    law.
            Plaintiffs in Quality and Ultimate do not allege plausible facts supporting their claims

     for tortious interference with prospective economic advantage under New Jersey law. For

     Plaintiffs’ claims to survive dismissal, they must allege facts sufficient to show (1) Plaintiffs
     had a continuing or prospective business relationship; (2) each Defendant knowingly and

     intentionally interfered with that relationship; (3) they did so with “malice”; and (4) the

     interference caused Plaintiffs damages. See Printing Mart-Morristown v. Sharp Elecs. Corp.,

     563 A.2d 31, 37 (N.J. 1989)); see also New Skies Satellites, B.V. v. Home2US Commc’ns, Inc.,

     9 F. Supp. 3d 459, 472 (D.N.J. 2014) (explaining that a complaint must contain more than a

     formulaic recitation of the elements of a tortious interference claim to survive a motion to

     dismiss).

            As to the first element, Plaintiffs fail to meet the basic requirement under New Jersey

     law to do more than “merely suggest the possibility of lost business.” Advanced Oral Tech.,

     L.L.C. v. Nutres Research, Inc., 2011 WL 198029, at *9 (D.N.J. Jan. 20, 2011). Rather, the

     plaintiff “must allege facts that show an existing or prospective economic or contractual

     relationship.” Id. The “mere allegation of lost business does not suffice.” Id. Indeed, the
     “claimed loss of . . . unknown customers” is not enough to avoid dismissal at the pleading

     stage. Eli Lilly & Co. v. Roussel Corp., 23 F. Supp. 2d 460, 494 (D.N.J. 1998) (quotation marks

     omitted); see also Novartis Pharm. Corp. v. Bausch & Lomb, Inc., 2008 WL 4911868, at *7

     (D.N.J. Nov. 13, 2008) (“At the pleading stage, [a plaintiff] must allege an injury that is more

     concrete than lost business of unknown, unsolicited, or hypothetical customers.”).

            Absent from Plaintiffs’ Complaints are allegations detailing the identity of customers,

     whether those customers had an existing or contemplated relationship with Plaintiffs, the type




                                                    14
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 17 of 37 PageID 3182




     or extent of any interference with those relationships, or any actual resulting injury. The

     Complaints’ vague, conclusory allegations that Defendants damaged Plaintiffs’ “business

     relations” by conveying purported misrepresentations “to members of the public” (Quality

     Compl. ¶ 107; Ultimate Compl. ¶ 110), as opposed to specific customers, are insufficient. See

     Novartis Pharm. Corp., 2008 WL 4911868, at *7 (dismissing claim where plaintiff “only

     allege[d] that [defendant] interfered with [plaintiff’s] future ability to sell pharmaceutical

     products to an undefined and indefinite group, which [p]laintiff labels, ‘the ophthalmic/retinal

     community’”); Printing Mart-Morristown, 563 A.2d at 37 (a “plaintiff must show that if there

     had been no interference[,] there was a reasonable probability that the victim of the interference

     would have received the anticipated economic benefits” (internal quotation marks omitted)).

     This failure also renders the Complaints inadequate as to the second element: Plaintiffs cannot

     plausibly allege that Defendants knew of or intended to interfere with an existing or

     contemplated relationship that Plaintiffs do not even identify.

            As to the third element, Plaintiffs fail to allege the element of malice. “Malice is not

     used here in its literal sense to mean ‘ill will;’ rather, it means that harm was inflicted

     intentionally and without justification or excuse.” Lamorte Burns & Co. v. Walters, 770 A.2d

     1158, 1170 (N.J. 2001). “Reduced to its essence, the relevant inquiry is whether the conduct

     was sanctioned by the ‘rules of the game.’” Ideal Dairy Farms, Inc. v. Farmland Dairy Farms,

     Inc., 659 A.2d 904, 933 (N.J. App. Div. 1995).

            Plaintiffs do not allege that Defendants violated the rules of the game. As explained in

     the introduction, Plaintiffs’ list of example statements (see Quality Compl. ¶ 83; Ultimate

     Compl. ¶ 84) falls short of suggesting that all Defendants—or any particular Defendant—made

     any statement that was false or misleading. Defendants have ample justification for involving

     themselves in the process by which their insureds and claimants choose a repair shop, and

     “[t]here is nothing tortious about an insurance company truthfully informing its insureds of the




                                                    15
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 18 of 37 PageID 3183




     consequences of choosing one body shop for repairs over another.” See Auto. Alignment, 953

     F.3d at 733-34 (holding that plaintiffs failed to allege lack of justification to support the

     element of malice under Mississippi law where they did not allege that an insurer’s statement

     was false or misleading). In addition, Plaintiffs do not allege the circumstances of any

     purported false statements with particularity, as required by Rule 9(b), see pp. 9-10, above.

            As to the fourth element, Plaintiffs fail to allege facts showing causation or damages.

     “Causation is shown where there is proof that if there had been no interference there was a

     reasonable probability that the victim of the interference would have received the anticipated

     economic benefits.” Ideal Dairy Farms, Inc., 659 A.2d at 932 (internal quotation marks

     omitted). Plaintiffs’ failure to identify any customers with whom any Defendant interfered is

     inexplicable given that Plaintiffs separately allege examples of statements made by

     unidentified Defendants. (See Quality Compl. ¶ 83; Ultimate Compl. ¶ 84.) If Plaintiffs had

     evidence of those statements, or were even merely aware of them, they would logically have

     known to whom they were made and by which Defendant. However, Plaintiffs do not identify

     any customers and do not attribute any statement to any Defendant. Plaintiffs thus do not

     plausibly allege that it was reasonably probable they would have realized an economic benefit

     if not for any interference. Moreover, Plaintiffs’ conclusory allegations that they were

     “damaged” (Quality Compl. ¶ 109; Ultimate Compl. ¶ 112) by Defendants’ unspecified

     conduct, relating to unspecified customers, in unspecified ways, is insufficient. HV Assocs.

     LLC v. PNC Bank, N.A., 2018 WL 1243984, at *7 (D.N.J. Mar. 8, 2018) (dismissing tortious

     interference claim that merely alleged conclusion that plaintiffs suffered damages), on

     reconsid., 2018 WL 2090690 (D.N.J. May 4, 2018).

            D.      The Lee Pappas Plaintiffs fail to state a claim under Virginia law.

            Under Virginia law, “[i]n order to plead a claim for tortious interference, a plaintiff

     must allege: (1) the existence of a business relationship or expectancy, with a probability of




                                                   16
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 19 of 37 PageID 3184




     future economic benefit to plaintiff; (2) the defendant’s knowledge of the relationship or

     expectancy; (3) a reasonable certainty that absent defendant’s intentional misconduct, plaintiff

     would have continued in the relationship or realized the expectancy; and (4) damage to

     plaintiff.” East West, LLC v. Rahman, 873 F. Supp. 2d 721, 734 (E.D. Va. 2012). Furthermore,

     “when a contract is terminable at will, a plaintiff . . . must allege and prove not only

     an intentional interference that caused the termination of the at-will contract, but also that the

     defendant employed improper methods.” Duggin v. Adams, 360 S.E.2d 832, 836 (Va. 1987)

     (internal quotation marks omitted). “Virginia caselaw” also “contain[s] a fifth, unstated

     element to the prima facie case: a competitive relationship between the party interfered with

     and the interferor.” See 17th St. Assocs., LLP v. Markel Int’l Ins. Co., 373 F. Supp. 2d 584,

     600-01 (E.D. Va. 2005) (collecting Virginia cases). Plaintiffs’ claims fail on each of these

     distinct grounds

            First, Plaintiffs have not identified any economic relationships between Plaintiffs and

     third parties that are sufficiently concrete and definite to serve as a basis for a tortious

     interference claim as a matter of law. In Virginia, a tortious interference claim “provide[s] a

     legal remedy where a particular party’s specific, existing contract or business expectancy or

     opportunity has been interfered with in a tortious manner. Thus, the first element that a party .

     . . must prove is the existence of some specific contract or relationship.” Masco Contractor

     Servs. E., Inc. v. Beals, 279 F. Supp. 2d 699, 709 (E.D. Va. 2003). “Failure to allege any

     specific, existing economic interest is fatal to the claim.” See id. at 709-10 (dismissing tortious

     interference claim that did not identify the relationships with specific third parties and

     economic interests purportedly interfered with).

            Accordingly, a plaintiff who claims to have lost business from “unnamed former and

     current clients . . . but fails to offer facts demonstrating a reasonably certain business

     expectancy with each customer” fails to allege facts “establishing any reasonably certain




                                                     17
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 20 of 37 PageID 3185




     expectancies lost as a result of [the defendant’s] conduct.” Cox v. MAG Mut. Ins. Co., 2015

     WL 1640513, at *5 (E.D. Va. Apr. 9, 2015) (granting motion to dismiss). For example, in

     Taylor’s Auto Body Shop, Inc. v. State Farm Mutual Automobile Insurance Co., 1993 WL

     350179, at *1-2 (W.D. Va. Aug. 23, 1993), the court held that even allegations that customers

     had obtained repair estimates from an auto body shop or left their cars at the shop did not

     establish a “reasonably certain” expectancy. 4

              The Complaint here falls short even of the allegations found insufficient in Taylor’s.

     Plaintiffs allege only that “Defendants . . . steered and attempted to steer customers away from

     the Plaintiff’s [sic] business” (Lee Pappas Compl. ¶ 128), through statements made to

     unnamed, unquantified “insureds and/or claimants.” (See id. ¶¶ 105.) Plaintiffs have not

     identified any prospective customer, let alone alleged facts plausibly supporting a reasonably

     certain business expectancy. Nor can Plaintiffs state a claim by alleging a vague, general

     expectation that unspecified “potential customers” (id. ¶ 129) might have decided to patronize

     Plaintiffs. Virginia law requires more. A plaintiff who alleges “merely a possibility that future

     economic benefit would accrue to it” fails to state a tortious interference claim. E.g., Williams

     v. Dominion Tech. Partners, L.L.C., 576 S.E.2d 752, 758 (Va. 2003) (citation omitted). Indeed,

     even if a plaintiff alleges that it did not receive new business from prior customers, “a

     plaintiff’s belief and hope that a business relationship will continue is inadequate to sustain [a]

     cause of action.” Commercial Bus. Sys., Inc. v. Halifax Corp., 484 S.E.2d 892, 897 (Va. 1997);

     see also CSX Transp., Inc. v. Norfolk S. Ry. Co., 2019 WL 4564564, at *15 (E.D. Va. Sept. 9,

     2019) (explaining that “a plaintiff must demonstrate that a future economic benefit is

     objectively probable”). Plaintiffs here, a fortiori, must allege more than that unnamed members

     of the public took their cars elsewhere for repairs.

       4
         While the decision in Taylor’s was made on a motion for summary judgment, Virginia courts have repeatedly
     held that dismissal of a tortious interference claim is warranted where (as here) “the pleadings do not offer any
     allegation other than a mere hope or belief that future work would come.” Bowers v. City of Richmond, 79 Va.
     Cir. 168, 2009 WL 7388864, at *2 (2009).




                                                           18
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 21 of 37 PageID 3186




            Second, because Plaintiffs failed to adequately plead even “the existence of some

     specific contract or relationship,” Masco, 279 F. Supp. 2d at 709, they certainly failed to

     plausibly allege that Defendants knew of such a relationship. East West, LLC, 873 F. Supp. 2d

     at 734 (plaintiff must allege defendant’s “knowledge of the relationship or expectancy”). The

     Complaint nowhere alleges, even in a vague or conclusory way, that any Defendant knew of a

     business relationship between Plaintiffs and any insured or other customer or potential

     customer.

            Third, Plaintiffs do not allege that Defendants used “improper methods.” Duggin, 360

     S.E.2d at 836. This element is required where, as here, Plaintiffs allege they lost business from

     existing or potential customers who were not contractually bound to do business with the

     plaintiff. See, e.g., Zurich Am. Ins. Co. v. Turbyfill, 2010 WL 4065527, at *3 (W.D. Va. Oct.

     15, 2010) (insurance customers); Peace v. Conway, 435 S.E.2d 133, 135 (Va. 1993) (clients of

     hair replacement business). “Methods of interference considered improper are those means that

     are illegal or independently tortious, such as violations of statutes, regulations, or recognized

     common-law rules,” or that “violate an established standard of a trade or profession or involve

     unethical conduct.” Duggin, 360 S.E.2d at 836-37. Plaintiffs do not allege any facts showing

     that any particular Defendant took any action that was illegal, independently tortious, or

     violated established norms. As explained in the introduction, Plaintiffs’ list of example

     statements (Lee Pappas Compl. ¶ 130) does not suggest that all any Defendant made a false or

     misleading statement. In addition to this Rule 8 deficiency, Plaintiffs do not allege the

     circumstances of any purported false statements with particularity, as required by Rule 9(b),

     see pp. 9-10, above.

            Fourth, in attempting to allege the necessary elements of causation and damages,

     Plaintiffs rely exclusively on the conclusory and insufficient recital that they were “damaged

     by the Defendants’ malicious and intentional” supposed steering. (Lee Pappas Compl. ¶ 130.)




                                                    19
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 22 of 37 PageID 3187




     Plaintiffs fail to allege, however, any facts showing that any existing or potential customer

     failed to patronize Plaintiffs’ shops as a result of actions taken by any Defendant. 5

              Finally, Plaintiffs’ claim also fails because the complaint does not allege “a competitive

     relationship between” Plaintiffs and Defendants. 17th St. Assocs., 373 F. Supp. 2d at 600. Here,

     the complaint makes clear that Plaintiffs and Defendants are in entirely different industries:

     Plaintiffs are auto body shops and Defendants are insurance companies. Thus, Plaintiffs and

     Defendants are not competitors. See Cox, 2015 WL 1640513, at *5 (dismissing a claim by an

     insurance salesman against an insurance carrier because the agent and the carrier were not in

     competition with one another).

                                                   CONCLUSION

              For the foregoing reasons, Defendants respectfully request that Plaintiffs’ tortious

     interference claims in these five actions be dismissed with prejudice.




       5
         In Automotive Alignment, the Eleventh Circuit noted that the complaint there did not plausibly allege
     Defendants’ purported “steering” caused the alleged decline in the plaintiffs’ businesses, because plaintiffs did
     not allege any facts tending to “rule out ‘obvious alternative explanation[s],’” for the alleged decline, such as
     “competition from other shops,” “fluctuations in demand[,] and consumer choice.” 953 F.3d at 729 (quoting
     Twombly, 550 U.S. at 567).




                                                           20
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 23 of 37 PageID 3188




     Dated: August 7, 2020                           Respectfully Submitted,

     Defendants in Campbell County Auto Body, Inc. v. State Farm Mutual Automobile Insur-
     ance Company, et al. (Kentucky) (Case No. 6:14-cv-06018):

     /s/ Michael L. McCluggage                      /s/ Michael E. Mumford
     Michael L. McCluggage                          Michael E. Mumford
     Daniel D. Birk                                 Ernest E. Vargo
     EIMER STAHL LLP                                BAKER HOSTETLER LLP
     224 South Michigan Avenue, Suite 1100          Key Tower
     Chicago, Illinois 60604                        127 Public Square, Suite 2000
     Telephone: (312) 660-7600                      Cleveland, Ohio 44114
     Facsimile: (312) 692-1718                      Telephone: 216.621.0200
     Email: mmccluggage@eimerstahl.com              Facsimile: 216.696.0740
     Email: dbirk@eimerstahl.com                    Email: mmumford@bakerlaw.com
                                                    Email: evargo@bakerlaw.com
     Michael P. Kenny
     ALSTON & BIRD LLP                              Counsel for Defendants Liberty Mutual In-
     One Atlantic Center                            surance Company, Liberty Mutual Fire In-
     1201 West Peachtree Street                     surance Company, Safeco Insurance Com-
     Atlanta, Georgia 30309                         pany of America, State Automobile Mutual
     Telephone: (404) 881-7000                      Insurance Company, State Auto Property
     Facsimile: (404) 881-7777                      and Casualty Insurance Company, Grange
     Email: mike.kenny@alston.com                   Mutual Casualty Company, and Grange
                                                    Property & Casualty Insurance Company
     Johanna W. Clark
     Florida Bar No. 196400
     CARLTON FIELDS, P.A.                           /s/ Richard L. Fenton
     200 S. Orange Ave., Suite 1000                 Richard L. Fenton
     Orlando, Florida 32801                         Jacqueline A. Giannini
     Telephone: (407) 849-0300                      DENTONS US LLP
     Facsimile: (407) 648-9099                      233 S. Wacker Dr., Suite 5900
     Email: jclark@carltonfields.com                Chicago, IL 60606
                                                    Telephone: (312) 876-8000
     Attorneys for Defendants State Farm Mu-        Facsimile: (312) 876-7934
     tual Automobile Insurance Company and          richard.fentons@dentons.com
     State Farm Fire and Casualty Company           jacqui.giannini@dentons.com

                                                    Attorneys for Allstate Fire and Casualty
                                                    Insurance Company, Allstate Indemnity
                                                    Company, Allstate Insurance Company,
                                                    and Allstate Property and Casualty Insur-
                                                    ance Company




                                               21
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 24 of 37 PageID 3189




     /s/ Michael R. Nelson                            /s/ Michael H. Carpenter
     Michael R. Nelson                                Michael H. Carpenter
     NELSON LAW, LLC                                  Michael N. Beekhuizen
     200 Park Avenue, Suite 1700                      David J. Barthel
     New York, NY 10166                               CARPENTER LIPPS & LELAND LLP
     Telephone: (212) 457-1668                        280 Plaza, Suite 1300
     Facsimile: (646) 766-9945                        280 North High Street
     nelson@nelson.legal                              Columbus, Ohio 43215
                                                      Telephone: (614) 365-4100
     /s/ Kymberly Kochis                              Facsimile: (614) 365-9145
     Kymberly Kochis                                  Email: carpenter@carpenterlipps.com
     EVERSHEDS SUTHERLAND (US) LLP                    Email: beekhuizen@carpenterlipps.com
     1114 Avenue of Americas                          Email: barthel@carpenterlipps.com
     The Grace Building, 40th Floor
     New York, New York 10036                         Counsel for Defendants Nationwide Mu-
     Telephone: (212) 389-5000                        tual Insurance Company, Nationwide In-
     Facsimile: (212) 389-5099                        surance Company of America, and Nation-
     kymkochis@eversheds-sutherland.com               wide Affinity Insurance Company of Amer-
                                                      ica
     Attorneys for Progressive Advanced Insur-
     ance Company, Progressive Casualty In-
     surance Company, Progressive Direct              /s/ Dan W. Goldfine
     Insurance Company, and Progressive Pre-          Dan W. Goldfine
     ferred Insurance Company                         Joshua Grabel
                                                      Ian M. Fischer
                                                      Jamie L. Halavais
     /s/ Robert L. Steinmetz                          HUSCH BLACKWELL LLP
     Robert L. Steinmetz                              2415 East Camelback Road, Suite 420
     GWIN STEINMETZ & BAIRD, PLLC                     Phoenix, AZ 85016
     401 West Main Street, Suite 1000                 Telephone: (480) 824-7900
     Louisville, KY 40202                             Facsimile: (480) 824-7905
     Telephone: (502) 618-5700                        Dan.Goldfine@huschblackwell.com
     Facsimile: (502)-618-5701                        Josh.Grabel@huschblackwell.com
     Email: rsteinmetz@gsblegal.com                   Ian.Fischer@huschblackwell.com
                                                      Jamie.Halavais@huschblackwell.com
     Counsel for Defendant Safe Auto Insur-
     ance Company                                     Counsel for Defendants GEICO General
                                                      Insurance Company, GEICO Casualty
                                                      Company, GEICO Indemnity Company,
                                                      and Government Employees Insurance
                                                      Company




                                                 22
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 25 of 37 PageID 3190




     /s/ Timothy J. Rooney                          /s/ Matthew C. Blickensderfer
     Timothy J. Rooney                              Matthew C. Blickensderfer
     WINSTON & STRAWN, LLP                          FROST BROWN TODD LLC
     35 West Wacker Drive, Suite 4200               3300 Great American Tower
     Chicago, IL 60601                              301 East Fourth Street
     Telephone: (312) 558-5972                      Cincinnati, OH 45202
     Facsimile: (312) 558-5700                      Telephone: (513) 651-6162
     Email: trooney@winston.com                     Facsimile: (513) 651-6981
                                                    Email: mblickensderfer@fbtlaw.com
     Laura E. Besvinick
     STROOCK & STROOCK & LAVAN,                     Counsel for Defendant The Cincinnati In-
     LLP                                            surance Company
     200 South Biscayne Blvd., Suite 3100
     Miami, FL 33131-5323
     Telephone: (305) 789-9395                      /s/ R. Bradley Best
     Facsimile: (305) 789-9302                      R. Bradley Best
     Email: lbesvinick@stroock.com                  HOLCOMB DUNBAR WATTS BEST
     Michael E. Nitardy                             MASTERS & GOLMON, PA
     FROST, BROWN, TODD, LLC –                      P.O. Drawer 707
     FLORENCE                                       400 Enterprise Drive
     7310 Turfway Road, Suite 210                   Oxford, MS 38655
     Florence, KY 41042                             Telephone: (662) 234-8775
     Telephone: (859) 817-5900                      Facsimile: (662) 238-7552
     Facsimile: (859)-283-5902                      Email: bradbest@holcombdunbar.com
     Email: mnitardy@fbtlaw.com
                                                    Counsel for Defendants Shelter Mutual In-
     Counsel for Defendants The Travelers           surance Company and Shelter General In-
     Home and Marine Insurance Company,             surance Company
     Travelers Property Casualty Company of
     America, Travelers Casualty and Surety
     Company of America, Travelers Casualty
     Insurance Company of America, and The
     Travelers Indemnity Company of Connect-
     icut




                                               23
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 26 of 37 PageID 3191




     /s/ Hal K. Litchford                           /s/ Lori McAllister
     Hal K. Litchford (Fla. Bar No. 272485)         Lori McAllister (P39501)
     Kyle A. Diamantas (Fla. Bar No. 106916)        DYKEMA GOSSETT PLLC
     BAKER DONELSON BEARMAN                         201 Townsend, Suite 900
     CALDWELL & BERKOWITZ, PC                       Lansing, MI 48933
     SunTrust Center                                (517) 374-9150
     200 South Orange Avenue                        lmcallister@dykema.com
     Post Office Box 1549
     Orlando, FL 32802                              Attorneys for Defendant Auto-Owners In-
     Telephone: (407) 422-6600                      surance Company
     Facsimile: (407) 841-0325
     Email: hlitchford@bakerdonelson.com
     Email: kdiamantas@bakerdonelson.com            /s/ P. Bruce Converse
                                                    P. Bruce Converse
     Amelia W. Koch (admitted pro hac vice)         DICKINSON WRIGHT, PLLC
     BAKER DONELSON BEARMAN                         1850 N. Central Avenue, Suite 1400
     CALDWELL & BERKOWITZ, PC                       Phoenix, Arizona 85004
     201 St. Charles Avenue, Suite 3600             602-285-5023
     New Orleans, LA 70170
     Telephone: (504) 566-5200                      Attorneys for Defendant
     Facsimile: (504) 636-4000                      Metropolitan Property and Casualty In-
     Email: akoch@bakerdonelson.com                 surance Company, Metropolitan Direct
     Email: sgriffith@bakerdonelson.com             Property and Casualty Insurance Com-
                                                    pany, and Metropolitan Casualty Insur-
     Counsel for Defendants United Services         ance Company
     Automobile Association, USAA Casualty
     Insurance Company, and USAA General
     Indemnity Company




                                               24
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 27 of 37 PageID 3192




     Defendants in Concord Auto Body, Inc. v. State Farm Mutual Automobile Insurance
     Company, et al. (Missouri) (Case No. 6:15-cv-06022):


     /s/ Michael L. McCluggage                      /s/ Richard L. Fenton
     Michael L. McCluggage                          Richard L. Fenton
     Daniel D. Birk                                 Jacqueline A. Giannini
     EIMER STAHL LLP                                DENTONS US LLP
     224 South Michigan Avenue, Suite 1100          233 S. Wacker Dr., Suite 5900
     Chicago, Illinois 60604                        Chicago, IL 60606
     Telephone: (312) 660-7600                      Telephone: (312) 876-8000
     Facsimile: (312) 692-1718                      Facsimile: (312) 876-7934
     Email: mmccluggage@eimerstahl.com              richard.fentons@dentons.com
     Email: dbirk@eimerstahl.com                    jacqui.giannini@dentons.com

     Michael P. Kenny                               Attorneys for Allstate Fire and Casualty
     ALSTON & BIRD LLP                              Insurance Company, Allstate Insurance
     One Atlantic Center                            Company, Allstate Property and Casualty
     1201 West Peachtree Street                     Insurance Company, and Esurance Prop-
     Atlanta, Georgia 30309                         erty & Casualty Insurance Company
     Telephone: (404) 881-7000
     Facsimile: (404) 881-7777
     Email: mike.kenny@alston.com                   /s/ Michael E. Mumford
                                                    Michael E. Mumford
     Johanna W. Clark                               Ernest E. Vargo
     Florida Bar No. 196400                         BAKER HOSTETLER LLP
     CARLTON FIELDS, P.A.                           Key Tower
     200 S. Orange Ave., Suite 1000                 127 Public Square, Suite 2000
     Orlando, Florida 32801                         Cleveland, OH 44114
     Telephone: (407) 849-0300                      Telephone: (216) 621-0200
     Facsimile: (407) 648-9099                      Facsimile: (216) 696-0740
     Email: jclark@carltonfields.com                Email: mmumford@bakerlaw.com
                                                    Email: evargo@bakerlaw.com
     Attorneys for Defendants State Farm Mu-
     tual Automobile Insurance Company and          Counsel for Defendants LM General In-
     State Farm Fire and Casualty Company           surance Company, Liberty Mutual Fire In-
                                                    surance Company, and Safeco Insurance
                                                    Company of Illinois




                                               25
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 28 of 37 PageID 3193




     /s/ Michael R. Nelson                          /s/ Michael H. Carpenter
     Michael R. Nelson                              Michael H. Carpenter
     NELSON LAW, LLC                                Michael N. Beekhuizen
     200 Park Avenue, Suite 1700                    David J. Barthel
     New York, NY 10166                             CARPENTER LIPPS & LELAND LLP
     Telephone: (212) 457-1668                      280 Plaza, Suite 1300
     Facsimile: (646) 766-9945                      280 North High Street
     Email: nelson@nelson.legal                     Columbus, Ohio 43215
                                                    Telephone: (614) 365-4100
     /s/ Kymberly Kochis                            Facsimile: (614) 365-9145
     Kymberly Kochis                                Email: carpenter@carpenterlipps.com
     EVERSHEDS SUTHERLAND (US) LLP                  Email: beekhuizen@carpenterlipps.com
     1114 Avenue of Americas                        Email: barthel@carpenterlipps.com
     The Grace Building, 40th Floor
     New York, NY 10036                             Counsel for Defendants Nationwide Insur-
     Telephone: (212) 389-5000                      ance Company of America, Nationwide Af-
     Facsimile: (212) 389-5099                      finity Insurance Company of America, and
     Email: kymkochis@eversheds-suther-             Allied Property and Casualty Insurance
     land.com                                       Company

     Counsel for Defendants Progressive Di-
     rect Insurance Company, Progressive Ad-        /s/ David L. Yohai
     vanced Insurance Company, Progressive          David L. Yohai
     Preferred Insurance Company, Progres-          John P. Mastando III
     sive Northwestern Insurance Company,           Eric S. Hochstadt
     and Progressive Casualty Insurance Com-        WEIL GOTSHAL & MANGES LLP
     pany                                           767 Fifth Avenue
                                                    New York, NY 10153
                                                    Telephone: (212) 310-8000
                                                    Facsimile: (212) 310-8007
                                                    Email: david.yohai@weil.com
                                                    Email: john.mastando@weil.com
                                                    Email: eric.hochstadt@weil.com

                                                    Counsel for Defendants Farmers Insur-
                                                    ance Company (correct name is Farmers
                                                    Insurance Company, Inc.)




                                               26
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 29 of 37 PageID 3194




     /s/ Steven H. Schwartz                          /s/ Hal K. Litchford
     Steven H. Schwartz                              Hal K. Litchford (Fla. Bar No. 272485)
     Teresa M. Young                                 Kyle A. Diamantas (Fla. Bar No. 106916)
     BROWN & JAMES, P.C.                             BAKER DONELSON BEARMAN
     800 Market Street, 11th floor                   CALDWELL & BERKOWITZ, PC
     St. Louis, Missouri 63101                       SunTrust Center
     314.421.3400                                    200 South Orange Avenue
     Fax: 314.421.3128                               Post Office Box 1549
     sschwartz@bjpc.com                              Orlando, FL 32802
     tyoung@bjpc.com                                 Telephone: (407) 422-6600
                                                     Facsimile: (407) 841-0325
     Attorneys for Defendant Farm Bureau             Email: hlitchford@bakerdonelson.com
     Town & Country Ins. Co.                         Email: kdiamantas@bakerdonelson.com

                                                     Amelia W. Koch (admitted pro hac vice)
     /s/ R. Bradley Best                             BAKER DONELSON BEARMAN
     R. Bradley Best                                 CALDWELL & BERKOWITZ, PC
     HOLCOMB DUNBAR WATTS BEST                       201 St. Charles Avenue, Suite 3600
     MASTERS & GOLMON, PA                            New Orleans, LA 70170
     P.O. Drawer 707                                 Telephone: (504) 566-5200
     400 Enterprise Drive                            Facsimile: (504) 636-4000
     Oxford, MS 38655                                Email: akoch@bakerdonelson.com
     Telephone: (662) 234-8775                       Email: sgriffith@bakerdonelson.com
     Facsimile: (662) 238-7552
     Email: bradbest@holcombdunbar.com               Counsel for Defendants United Services
                                                     Automobile Association, USAA Casualty
     Counsel for Defendant Shelter Mutual In-        Insurance Company, and USAA General
     surance Company                                 Indemnity Company


                                                     /s/ Robert L. Steinmetz
                                                     Robert L. Steinmetz
                                                     GWIN STEINMETZ & BAIRD, PLLC
                                                     401 West Main Street, Suite 1000
                                                     Louisville, KY 40202
                                                     Telephone: (502) 618-5700
                                                     Facsimile: (502)-618-5701
                                                     Email: rsteinmetz@gsblegal.com
                                                     Counsel for Defendant Safe Auto Insur-
                                                     ance Company




                                                27
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 30 of 37 PageID 3195




     /s/ Michael S. McCarthy                       /s/ Dan W. Goldfine
     Michael S. McCarthy                           Dan W. Goldfine
     FAEGRE DRINKER BIDDLE & REATH                 Joshua Grabel
     LLP                                           Ian M. Fischer
     1144 15th Street, Suite 3400                  Jamie L. Halavais
     Denver, CO 80202                              HUSCH BLACKWELL LLP
     Telephone: (303) 607-3703                     2415 East Camelback Road, Suite 420
     Facsimile: (303) 607-3600                     Phoenix, AZ 85016
     michael.mccarthy@faegredrinker.com            Telephone: (480) 824-7900
                                                   Facsimile: (480) 824-7905
     Sarah C. Jenkins                              Dan.Goldfine@huschblackwell.com
     300 North Meridian Street, Suite 2500         Josh.Grabel@huschblackwell.com
     Indianapolis, IN 46204                        Ian.Fischer@huschblackwell.com
     Telephone: (317) 237-0300                     Jamie.Halavais@huschblackwell.com
     Facsimile: (317) 237-1000
     Sarah.jenkins@faegredrinker.com               Counsel for Defendants GEICO General
                                                   Insurance Company, GEICO Casualty
     Counsel for Defendants American Family        Company, GEICO Indemnity Company,
     Mutual Insurance Company and American         and Government Employees Insurance
     Standard Insurance Company of Wiscon-         Company
     sin




                                              28
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 31 of 37 PageID 3196




     Defendants in Quality Auto Painting Center of Roselle, Inc. v. State Farm Indemnity
     Company, et al. (New Jersey) (Case No. 6:14-cv-06012) and Ultimate Collision Repair,
     Inc. v. State Farm Indemnity Company, et al. (New Jersey) (Case No. 6:14-cv-06013):


     /s/ Michael L. McCluggage                      /s/ Michael R. Nelson
     Michael L. McCluggage                          Michael R. Nelson
     Daniel D. Birk                                 NELSON LAW, LLC
     EIMER STAHL LLP                                200 Park Avenue, Suite 1700
     224 South Michigan Avenue, Suite 1100          New York, NY 10166
     Chicago, Illinois 60604                        Telephone: (212) 457-1668
     Telephone: (312) 660-7600                      Facsimile: (646) 766-9945
     Facsimile: (312) 692-1718                      Email: nelson@nelson.legal
     Email: mmccluggage@eimerstahl.com
     Email: dbirk@eimerstahl.com                    /s/ Kymberly Kochis
                                                    Kymberly Kochis
     Michael P. Kenny                               EVERSHEDS SUTHERLAND (US) LLP
     ALSTON & BIRD LLP                              1114 Avenue of Americas
     One Atlantic Center                            The Grace Building, 40th Floor
     1201 West Peachtree Street                     New York, NY 10036
     Atlanta, Georgia 30309                         Telephone: (212) 389-5000
     Telephone: (404) 881-7000                      Facsimile: (212) 389-5099
     Facsimile: (404) 881-7777                      Email: kymkochis@eversheds-suther-
     Email: mike.kenny@alston.com                   land.com

     Johanna W. Clark                               Counsel for Defendants Progressive Free-
     Florida Bar No. 196400                         dom Insurance Company and Progressive
     CARLTON FIELDS, P.A.                           Garden State Insurance Company
     200 S. Orange Ave., Suite 1000
     Orlando, Florida 32801
     Telephone: (407) 849-0300                      /s/ Richard L. Fenton
     Facsimile: (407) 648-9099                      Richard L. Fenton
     Email: jclark@carltonfields.com                Jacqueline A. Giannini
                                                    DENTONS US LLP
     Attorneys for Defendants State Farm In-        233 S. Wacker Dr., Suite 5900
     demnity Company and State Farm Guar-           Chicago, IL 60606
     anty Insurance Company                         Telephone: (312) 876-8000
                                                    Facsimile: (312) 876-7934
                                                    richard.fentons@dentons.com
                                                    jacqui.giannini@dentons.com
                                                    Attorneys for Allstate New Jersey Insur-
                                                    ance Company and Allstate New Jersey
                                                    Property and Casualty Insurance Com-
                                                    pany



                                               29
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 32 of 37 PageID 3197




     /s/ Michael E. Mumford                            /s/ Hal K. Litchford
     Michael E. Mumford                                Hal K. Litchford (Fla. Bar No. 272485)
     Ernest E. Vargo                                   Kyle A. Diamantas (Fla. Bar No. 106916)
     BAKER HOSTETLER LLP                               BAKER DONELSON BEARMAN
     Key Tower                                         CALDWELL & BERKOWITZ, PC
     127 Public Square, Suite 2000                     SunTrust Center
     Cleveland, OH 44114                               200 South Orange Avenue
     Telephone: (216) 621-0200                         Post Office Box 1549
     Facsimile: (216) 696-0740                         Orlando, FL 32802
     Email: mmumford@bakerlaw.com                      Telephone: (407) 422-6600
     Email: evargo@bakerlaw.com                        Facsimile: (407) 841-0325
                                                       Email: hlitchford@bakerdonelson.com
     Counsel for Defendants LM Insurance               Email: kdiamantas@bakerdonelson.com
     Corporation, Liberty Mutual Fire Insur-
     ance Company, Liberty Insurance Corpo-            Amelia W. Koch (admitted pro hac vice)
     ration and Liberty Mutual Mid-Atlantic In-        BAKER DONELSON BEARMAN
     surance Company                                   CALDWELL & BERKOWITZ, PC
                                                       201 St. Charles Avenue, Suite 3600
                                                       New Orleans, LA 70170
     /s/ Michael H. Carpenter                          Telephone: (504) 566-5200
     Michael H. Carpenter                              Facsimile: (504) 636-4000
     Michael N. Beekhuizen                             Email: akoch@bakerdonelson.com
     David J. Barthel                                  Email: sgriffith@bakerdonelson.com
     CARPENTER LIPPS & LELAND LLP
     280 Plaza, Suite 1300                             Counsel for Defendants United Services
     280 North High Street                             Automobile Association, USAA Casualty
     Columbus, Ohio 43215                              Insurance Company, and USAA General
     Telephone: (614) 365-4100                         Indemnity Company
     Facsimile: (614) 365-9145
     Email: carpenter@carpenterlipps.com
     Email: beekhuizen@carpenterlipps.com
     Email: barthel@carpenterlipps.com

     Counsel for Defendant Nationwide Mutual
     Insurance Company




                                                  30
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 33 of 37 PageID 3198




     /s/ Thomas G. Rohback                           /s/ Dan W. Goldfine
     Thomas G. Rohback                               Dan W. Goldfine
     Drew A. Hillier                                 Joshua Grabel
     AXINN, VELTROP & HARKRIDER                      Ian M. Fischer
     LLP                                             Jamie L. Halavais
     90 State House Square                           HUSCH BLACKWELL LLP
     Hartford, CT 06103                              2415 East Camelback Road, Suite 420
     Telephone: (860) 275-8100                       Phoenix, AZ 85016
     Facsimile: (860) 275-8101                       Telephone: (480) 824-7900
     Email: trohback@axinn.com                       Facsimile: (480) 824-7905
     Email: dhillier@axinn.com                       Dan.Goldfine@huschblackwell.com
                                                     Josh.Grabel@huschblackwell.com
     Counsel for Defendants Hartford Insur-          Ian.Fischer@huschblackwell.com
     ance Company of the Midwest, Hartford           Jamie.Halavais@huschblackwell.com
     Underwriters Insurance Company and
     Hartford Fire Insurance Company                 Counsel for Defendants GEICO Casualty
                                                     Company, GEICO Indemnity Company
                                                     and Government Employees Insurance
     /s/ David L. Yohai                              Company
     David L. Yohai
     John P. Mastando III
     Eric S. Hochstadt                               /s/ Seth A. Schmeeckle
     WEIL GOTSHAL & MANGES LLP                       Seth A. Schmeeckle, Trial Counsel
     767 Fifth Avenue                                Louisiana Bar No. 27076
     New York, NY 10153                              LUGENBUHL, WHEATON, PECK,
     Telephone: (212) 310-8000                       RANKIN & HUBBARD, A LAW CORP.
     Facsimile: (212) 310-8007                       601 Poydras Street, Suite 2775
     Email: david.yohai@weil.com                     New Orleans, LA 70130
     Email: john.mastando@weil.com                   Telephone: (504) 568-1990
     Email: eric.hochstadt@weil.com                  Facsimile: (504) 310-9195
                                                     Email: sschmeeckle@lawla.com
     Counsel for Defendants 21st Century Cen-
     tennial Insurance Company, 21st Century         Counsel for Defendant The Hanover In-
     Assurance Company, and 21st Century             surance Company
     Pinnacle Insurance Company




                                                31
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 34 of 37 PageID 3199




     Defendants in Lee Pappas Body Shop, Inc., et al., v. State Farm Mutual Automobile In-
     surance Company, et al. (Virginia) (Case No. 6:14-cv-06019):


     /s/ Michael L. McCluggage                      /s/ Richard L. Fenton
     Michael L. McCluggage                          Richard L. Fenton
     Daniel D. Birk                                 Jacqueline A. Giannini
     EIMER STAHL LLP                                DENTONS US LLP
     224 South Michigan Avenue, Suite 1100          233 S. Wacker Dr., Suite 5900
     Chicago, Illinois 60604                        Chicago, IL 60606
     Telephone: (312) 660-7600                      Telephone: (312) 876-8000
     Facsimile: (312) 692-1718                      Facsimile: (312) 876-7934
     Email: mmccluggage@eimerstahl.com              richard.fentons@dentons.com
     Email: dbirk@eimerstahl.com                    jacqui.giannini@dentons.com

     Michael P. Kenny                               Attorneys for Allstate Property and Casu-
     ALSTON & BIRD LLP                              alty Insurance Company, Allstate Insur-
     One Atlantic Center                            ance Company, Allstate Fire and Casualty
     1201 West Peachtree Street                     Insurance Company, Allstate Indemnity
     Atlanta, Georgia 30309                         Company, Esurance Insurance Company,
     Telephone: (404) 881-7000                      and Esurance Property and Casualty In-
     Facsimile: (404) 881-7777                      surance Company
     Email: mike.kenny@alston.com
                                                    /s/ Michael E. Mumford
     Johanna W. Clark                               Michael E. Mumford
     Florida Bar No. 196400                         Ernest E. Vargo
     CARLTON FIELDS, P.A.                           BAKER HOSTETLER LLP
     200 S. Orange Ave., Suite 1000                 Key Tower
     Orlando, Florida 32801                         127 Public Square, Suite 2000
     Telephone: (407) 849-0300                      Cleveland, OH 44114
     Facsimile: (407) 648-9099                      Telephone: (216) 621-0200
     Email: jclark@carltonfields.com                Facsimile: (216) 696-0740
                                                    Email: mmumford@bakerlaw.com
     Attorneys for Defendants State Farm Mu-        Email: evargo@bakerlaw.com
     tual Automobile Insurance Company and
     State Farm Fire and Casualty Company           Counsel for Defendants LM General In-
                                                    surance Company, LM Insurance Corpo-
                                                    ration, and General Insurance Company
                                                    of America




                                               32
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 35 of 37 PageID 3200




     /s/ Michael H. Carpenter                       /s/ Anderson T. Bailey
     Michael H. Carpenter                           Anderson T. Bailey
     Michael N. Beekhuizen                          JONES DAY
     David J. Barthel                               500 Grant Street, Suite 4500
     CARPENTER LIPPS & LELAND LLP                   Pittsburgh, PA 15219
     280 Plaza, Suite 1300                          Telephone: (412) 391-3939
     280 North High Street                          Facsimile: (412) 394-7959
     Columbus, Ohio 43215                           Email: atbailey@onesday.com
     Telephone: (614) 365-4100
     Facsimile: (614) 365-9145                      Counsel for Defendant Erie Insurance Ex-
     Email: carpenter@carpenterlipps.com            change
     Email: beekhuizen@carpenterlipps.com
     Email: barthel@carpenterlipps.com              /s/ Timothy J. Rooney
                                                    Timothy J. Rooney
     Counsel for Defendants Nationwide Prop-        WINSTON & STRAWN, LLP
     erty and Casualty Insurance Company,           35 West Wacker Drive, Suite 4200
     Nationwide Mutual Insurance Company,           Chicago, IL 60601
     Nationwide Mutual Fire Insurance Com-          Telephone: (312) 558-5972
     pany, Nationwide General Insurance             Facsimile: (312) 558-5700
     Company, and Harleysville Preferred In-        Email: trooney@winston.com
     surance Company
                                                    Laura E. Besvinick
     /s/ Thomas G. Rohback                          Stroock & Stroock & Lavan, LLP
     Thomas G. Rohback                              200 South Biscayne Blvd., Suite 3100
     Drew A. Hillier                                Miami, FL 33131-5323
     Axinn, Veltrop & Harkrider LLP                 Telephone: (305) 789-9395
     90 State House Square                          Facsimile: (305) 789-9302
     Hartford, CT 06103                             Email: lbesvinick@stroock.com
     Telephone: (860) 275-8100
     Facsimile: (860) 275-8101                      Counsel for Defendants The Travelers
     Email: trohback@axinn.com                      Home and Marine Insurance Company,
     Email: dhillier@axinn.com                      Travelers Property Casualty Insurance
                                                    Company, Travelers Property Casualty
     Counsel for Defendant Property and Cas-        Company of America, Travco Insurance
     ualty Insurance Company of Hartford            Company, and Travelers Commercial In-
                                                    surance Company




                                               33
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 36 of 37 PageID 3201




     /s/ Michael B. de Leeuw                        /s/ Hal K. Litchford
     Michael B. de Leeuw                            Hal K. Litchford (Fla. Bar No. 272485)
     John J. Sullivan                               Kyle A. Diamantas (Fla. Bar No. 106916)
     COZEN O’CONNOR                                 BAKER DONELSON BEARMAN
     45 Broadway, Suite 1600                        CALDWELL & BERKOWITZ, PC
     New York, NY 10006                             SunTrust Center
     Telephone: (212) 509-9400                      200 South Orange Avenue
     Facsimile: (212) 509-9492                      Post Office Box 1549
     Email: MdeLeeuw@cozen.com                      Orlando, FL 32802
     Email: JSullivan@cozen.com                     Telephone: (407) 422-6600
                                                    Facsimile: (407) 841-0325
     Counsel for Defendant AIG Property Cas-        Email: hlitchford@bakerdonelson.com
     ualty Insurance Company                        Email: kdiamantas@bakerdonelson.com

     /s/ Dan W. Goldfine                            Amelia W. Koch (admitted pro hac vice)
     Dan W. Goldfine                                BAKER DONELSON BEARMAN
     Joshua Grabel                                  CALDWELL & BERKOWITZ, PC
     Ian M. Fischer                                 201 St. Charles Avenue, Suite 3600
     Jamie L. Halavais                              New Orleans, LA 70170
     HUSCH BLACKWELL LLP                            Telephone: (504) 566-5200
     2415 East Camelback Road, Suite 420            Facsimile: (504) 636-4000
     Phoenix, AZ 85016                              Email: akoch@bakerdonelson.com
     Telephone: (480) 824-7900                      Email: sgriffith@bakerdonelson.com
     Facsimile: (480) 824-7905
     Dan.Goldfine@huschblackwell.com                Counsel for Defendants United Services
     Josh.Grabel@huschblackwell.com                 Automobile Association, USAA Casualty
     Ian.Fischer@huschblackwell.com                 Insurance Company, and USAA General
     Jamie.Halavais@huschblackwell.com              Indemnity Company

     Counsel for Defendants GEICO General           /s/ E.K. Cottrell
     Insurance Company, GEICO Casualty              E.K. Cottrell
     Company, GEICO Indemnity Company,              Florida Bar No. 0013579
     Government Employees Insurance Com-            SMITH, GAMBRELL & RUSSELL LLP
     pany, GEICO Advantage Insurance Com-           50 North Laura Street, Suite 2600
     pany, GEICO Choice Insurance Company,          Jacksonville, FL 32202
     and GEICO Secure Insurance Company             Telephone: (904) 598-6100
                                                    Facsimile: (904) 598-6300
                                                    Email: ecottrell@sgrlaw.com

                                                    Counsel for Defendant Dairyland Insur-
                                                    ance Company




                                               34
Case 6:14-md-02557-GAP-EJK Document 353 Filed 08/07/20 Page 37 of 37 PageID 3202




     /s/ Robert L. Steinmetz                         /s/ Elizabeth S. Skilling
     Robert L. Steinmetz                             Elizabeth S. Skilling
     GWIN STEINMETZ & BAIRD, PLLC                    HARMAN CLAYTOR CORRIGAN &
     401 West Main Street, Suite 1000                WELLMAN
     Louisville, KY 40202                            P.O. Box 70280
     Telephone: (502) 618-5700                       Richmond, VA 23255
     Facsimile: (502)-618-5701                       Telephone: (804) 762-8016
     Email: rsteinmetz@gsblegal.com                  Facsimile: (804) 747-6085
                                                     Email: eskilling@hccw.com
     Counsel for Defendant Safe Auto Insur-
     ance Company                                    Counsel for Defendants Alfa Specialty In-
                                                     surance Company and Alfa Vision Insur-
     /s/ Thomas A. French                            ance Corporation
     Thomas A. French
     Attorney I.D. No. PA 39305                      /s/ David L. Yohai
     BARLEY SNYDER LLP                               David L. Yohai
     213 Market Street, 12th Floor                   John P. Mastando III
     Harrisburg, PA 17101                            Eric S. Hochstadt
     Telephone: (717) 231-6625                       WEIL GOTSHAL & MANGES LLP
     Facsimile: (717) 344-5373                       767 Fifth Avenue
     Email: tfrench@barley.com                       New York, NY 10153
                                                     Telephone: (212) 310-8000
     Counsel for Defendant Donegal Mutual            Facsimile: (212) 310-8007
     Insurance Company                               Email: david.yohai@weil.com
                                                     Email: john.mastando@weil.com
     /s/ Turner A. Broughton                         Email: eric.hochstadt@weil.com
     Turner A. Broughton (VSB No. 42627)
     WILLIAMS MULLEN                                 Counsel for Defendants 21st Century Cen-
     200 South 10th Street, Suite 1600               tennial Insurance Company and 21st Cen-
     Richmond, VA 23219                              tury Assurance Company
     Telephone: (804) 420-6000
     Facsimile:(804) 420-6507
     Email: tbroughton@williamsmullen.com

     Counsel for Defendant Elephant Insurance
     Services, Inc.




                                                35
